NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



DIANA BERGSTRESSER and               )
PHILLIP BERGSTRESSER,                )
                                     )
             Appellants,             )
                                     )
v.                                   )    Case No. 2D17-5071
                                     )
BRADLEY D. MAGEE, PHILIP             )
ST. JOHN, and DONALD T. SMITH,       )
as personal representatives of the   )
Estate of Carlton Edward             )
Bergstresser, deceased,              )
                                     )
             Appellees.              )
                                     )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for
Manatee County; Scott Brownell,
Judge.

Sean P. Saval of Kovar Law Group,
PLLC, Gulfport, for Appellants.

Michael J. Pugh of Pugh Law Office
P.A., Parrish, for Appellees.



PER CURIAM.

             Affirmed.


LaROSE, C.J., and KHOUZAM and ROTHSTEIN-YOUAKIM, JJ., Concur.